345 F.2d 533
UNITED STATES ex rel. John PRIVITERA, Petitioner-Appellant,v.Hon. Anna M. KROSS, Commissioner of the Department ofCorrection of the City of New York and The Peopleof the State of New York, Respondents.
No. 501, Docket 29582.
United States Court of Appeals Second Circuit.
Argued May 26, 1965.Decided May 26, 1965.

Matthew Muraskin, New York City (Anthony F. Marra, New York City, on the brief), for petitioner-appellant.
Eric A. Seiff, Asst. Dist. Atty., New York City (Frank S. Hogan, Dist. Atty. of New York County, and H. Richard Uviller, Asst. Dist. Atty., New York City, on the brief), for respondents.
Before LUMBARD, Chief Judge, SMITH and KAUFMAN, Circuit Judges.
PER CURIAM.


1
We affirm in open court the order of the district court which denied the petition for a writ of habeas corpus for the reasons stated in Judge Weinfeld's opinion, 239 F.Supp. 118.